

116 SRES 119 IS: Supporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 119IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Brown (for himself and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
	
 Whereas ¼ of the population of the world is infected with the tuberculosis bacterium (commonly referred to as TB);
 Whereas the World Health Organization (commonly referred to as the WHO) estimates that 10,000,000 people developed TB in 2017, nine percent of whom were also infected with the human immunodeficiency virus (commonly referred to as HIV);
 Whereas, in 2017, TB killed an estimated 1,600,000 people, causing more deaths worldwide than any other single infectious agent;
 Whereas 2/3 of new TB infections in 2017 occurred in India, China, Indonesia, the Philippines, Pakistan, Nigeria, Bangladesh, and South Africa;
 Whereas TB is a leading killer of people infected with HIV, and 300,000 people with HIV died of TB in 2017;
 Whereas additional vulnerable populations at high risk for developing TB include pregnant women and newborns;
 Whereas TB is one of the six leading causes of death among adult women between the ages of 15 and 49 in low-income countries, and women with TB can face stigma, discrimination, and in some settings ostracization by their families and communities;
 Whereas the global TB epidemic and the spread of drug-resistant TB present a persistent public health threat to the United States because the disease does not recognize borders;
 Whereas antibiotic-resistant pathogens are a growing problem worldwide, and drug-resistant TB can occur when the drugs used to treat TB are misused or mismanaged;
 Whereas studies have demonstrated direct person-to-person transmission of drug-resistant TB; Whereas multi-drug resistant TB (commonly referred to as “MDR–TB”) is caused by bacteria with resistance to rifampin and isoniazid, the two most potent treatments for TB infection;
 Whereas, according to the 2018 WHO Global Tuberculosis Report, in 2017 an estimated 3.5 percent of all new TB cases and 18 percent of previously treated cases were MDR–TB or rifampin-resistant TB;
 Whereas, in 2017, an estimated 558,000 people around the world developed MDR–TB or rifampin-resistant TB, yet only approximately 25 percent of those individuals have been identified and treated;
 Whereas extensively drug-resistant TB (commonly referred to as “XDR–TB”) is a rare type of TB that is resistant to nearly all medicines, and therefore can be very difficult and expensive to treat, especially among patients with HIV and acquired immune deficiency syndrome (commonly referred to as AIDS);
 Whereas, according to the 2018 WHO Global Tuberculosis Report, in 2017, 127 countries reported at least one case of XDR–TB;
 Whereas, in 2017, the Centers for Disease Control and Prevention estimated that the cost of treating a single patient with MDR–TB in the United States averaged $164,000, and the average cost of treating a patient with XDR–TB was even higher at $526,000, compared with $19,000 to treat a patient with drug-susceptible TB;
 Whereas MDR–TB and XDR–TB cases in the United States between 2005 and 2007 collectively cost the health care system an estimated $53,000,000, according to an analysis by the Centers for Disease Control and Prevention;
 Whereas the Centers for Disease Control and Prevention estimates that costs resulting from all forms of TB in the United States totaled more than $460,000,000 in 2017;
 Whereas, in a 2000 report, the Institute of Medicine found that a decrease in TB control funding and the spread of HIV and AIDS caused a resurgence of TB in the late 1980s and early 1990s;
 Whereas a total of 9,105 TB cases were reported in the United States in 2017, representing all 50 States and the District of Columbia, and up to 13,000,000 people in the United States are estimated to be living with latent TB infection;
 Whereas 75 percent of States have reported an increase in the proportion of complex cases of TB in recent years due to factors such as homelessness, HIV infection, drug resistance, substance abuse, refugee status, and other factors;
 Whereas the rate of TB disease in African Americans is eight times higher than the rate in White non-Hispanic Americans, and significant disparities exist among other minorities in the United States, including Native Americans and Alaska Natives, Asian Americans, and Hispanic Americans, with 86 percent of all reported TB cases in the United States in 2016 occurring in racial or ethnic minorities;
 Whereas, globally in 2017, an estimated 1,000,000 children developed TB and 230,000 children died of TB;
 Whereas smoking greatly increases the risks of contracting TB and TB recurrence and impairs the response to treatment;
 Whereas diabetes is a major risk factor for TB, and people with diabetes are more likely to develop TB and have a higher risk of death due to TB;
 Whereas bedaquiline is an antibiotic that boosts an MDR–TB patient’s chance of survival from approximately 50 percent to as much as 80 percent, and through a public-private partnership, the United States Agency for International Development (commonly referred to as USAID) provided approximately 30,000 treatments in 110 countries from 2015 through the end of February 2018;
 Whereas Bacillus Calmette-Guerin, a TB vaccine that is known as BCG, provides some protection to infants and young children but has had little epidemiologic impact on TB worldwide;
 Whereas there is a critical need for new drugs, diagnostics, and vaccines for controlling the global TB epidemic;
 Whereas, in September 2018, the United Nations held the first high-level meeting on TB in which 120 countries, including the United States, signed a political declaration committing to accelerating the TB response, including by increasing funding for TB control programs and research and development efforts, with the goal of reaching all affected people with TB prevention and care;
 Whereas the enactment of the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918), and the Comprehensive Tuberculosis Elimination Act of 2008 (Public Law 110–392; 122 Stat. 4195) provided a historic United States commitment to the global eradication of TB, including a commitment to treat 4,500,000 TB patients and 90,000 MDR–TB patients between 2009 and 2013 and to provide additional treatment through coordinated multilateral efforts;
 Whereas USAID— (1)provides technical assistance to 22 countries highly burdened by TB to build self-reliance and support the adoption of state-of-the-art TB-related technologies;
 (2)supports the development of new diagnostic and treatment tools; and (3)supports research to develop new vaccines and other new methods to combat TB;
 Whereas, in 2018, USAID launched— (1)a new business model entitled Global Accelerator to End Tuberculosis to accelerate progress and build self-reliance with respect to TB prevention and treatment; and
 (2)a new mechanism to directly support local organizations in priority countries;
 Whereas TB incidence in the countries that receive bilateral TB funding from the United States through USAID has decreased by nearly 1/4 since 2000;
 Whereas, according the Copenhagen Consensus Center, TB prevention programs return $56 for each dollar invested, which is one of the highest returns on investment of any health intervention;
 Whereas the Centers for Disease Control and Prevention, partnering with other entities of the United States and individual States and territories, directs the national TB elimination program, coordinates TB surveillance, technical assistance, and prevention activities, and helps to support the development of new diagnostic, treatment, and prevention tools to combat TB;
 Whereas the National Institutes of Health, through its many institutes and centers, plays the leading role in basic and clinical research on the identification, treatment, and prevention of TB;
 Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria (commonly referred to as the Global Fund), to which the United States is a top financial donor, provides more than 65 percent of all international financing for TB programs;
 Whereas, to date, Global Fund-supported programs have detected and treated more than 17,400,000 cases of TB; and
 Whereas March 24, 2019, is World Tuberculosis Day, a day that commemorates the date in 1882 on which Dr. Robert Koch announced his discovery of Mycobacterium tuberculosis, the bacteria that causes TB: Now, therefore, be it
	
 That the Senate— (1)supports the goals of World Tuberculosis Day to raise awareness about tuberculosis;
 (2)commends the progress of tuberculosis elimination efforts by entities that include the United States Agency for International Development, the Centers for Disease Control and Prevention, the National Institutes of Health, the World Health Organization, and the Global Fund to Fight AIDS, Tuberculosis, and Malaria; and
 (3)reaffirms the commitment to strengthen the United States leadership and effectiveness of the global response to tuberculosis with the goal of ending the tuberculosis epidemic.